
	
		II
		112th CONGRESS
		2d Session
		S. 3549
		IN THE SENATE OF THE UNITED STATES
		
			September 13, 2012
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Comprehensive Environmental Response,
		  Compensation, and Liability Act of 1980 to provide grants for the
		  revitalization of waterfront brownfields, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Waterfront Brownfields Revitalization
			 Act.
		2.Waterfront brownfields
			 grantSection 104(k) of the
			 Comprehensive Environmental Response, Compensation, and Liability Act of 1980
			 (42 U.S.C. 9604(k)) is amended—
			(1)by redesignating
			 paragraphs (4) through (11) and (12) as paragraphs (5) through (12) and (14),
			 respectively;
			(2)in paragraph
			 (3)(A), by striking paragraphs (4) and (5) and inserting
			 paragraphs (5) and (6);
			(3)by inserting after
			 paragraph (3) the following:
				
					(4)Grants for
				waterfront brownfields revitalization
						(A)Definition of
				waterfront brownfields siteIn this paragraph, the term
				waterfront brownfields site means a brownfields site that is
				adjacent to a body of water.
						(B)ProgramSubject
				to paragraphs (5) and (6), the Administrator shall establish a program to
				provide grants to eligible entities or nonprofit organizations to be used in
				accordance with subparagraph (C) for 1 or more waterfront brownfields
				sites.
						(C)Use of
				fundsA grant under this paragraph may be used for reuse
				planning, site characterization and assessment, or remediation at waterfront
				brownfields sites, including the integration of activities related to the
				design and implementation of water quality improvements, low impact development
				approaches, green infrastructure, remediation and management of sediments, or
				flood damage prevention associated with brownfields remediation and
				reuse.
						;
				
			(4)in paragraph
			 (5)(A) (as redesignated by paragraph (1)), by adding at the end the
			 following:
				
					(iii)Waterfront
				brownfields revitalizationA grant made to an eligible entity or
				nonprofit organization under paragraph (4) may not exceed
				$500,000.
					;
			(5)in paragraph
			 (7)(A) (as redesignated by paragraph (1)) by inserting waterfront
			 brownfields revitalization, after community
			 involvement,; and
			(6)by striking
			 paragraph (14) (as redesignated by paragraph (1)) and inserting the
			 following:
				
					(13)Annual
				reportThe Administrator shall submit to the Committee on
				Environment and Public Works of the Senate and the Committee on Energy and
				Commerce and the Committee on Transportation and Infrastructure of the House of
				Representatives an annual report on the implementation of the brownfield site
				characterization and assessment grant program under this subsection.
					(14)Funding
						(A)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this subsection $220,000,000 for each of fiscal years 2013 through
				2017.
						(B)Use of certain
				fundsOf the amount made available under subparagraph (A) for a
				fiscal year, $55,000,000, or, if the amount made available is less than
				$220,000,000, 25 percent of the amount made available, shall be used for site
				characterization, assessment, and remediation of facilities described in
				section 101(39)(D)(ii)(II).
						(C)Waterfront
				brownfields revitalizationThere are authorized to be
				appropriated to carry out paragraph (4) such sums as are
				necessary.
						.
			3.Task
			 Force
			(a)EstablishmentThe Administrator of the Environmental
			 Protection Agency shall establish and serve as chairperson of a task force on
			 the revitalization of waterfront brownfields (as defined in section 104(k)(4)
			 of the Comprehensive Environmental Response, Compensation, and Liability Act of
			 1980) (as added by section 2(3)).
			(b)MembershipMembers
			 of the task force shall include representatives who have expertise in
			 waterfronts or brownfields revitalization, including representatives
			 from—
				(1)the Environmental
			 Protection Agency;
				(2)the National
			 Oceanographic and Atmospheric Administration;
				(3)the Corps of
			 Engineers;
				(4)the Department of
			 Transportation;
				(5)the Department of
			 Housing and Urban Development;
				(6)the Economic
			 Development Administration;
				(7)the United States
			 Fish and Wildlife Service;
				(8)State and local
			 governments;
				(9)community-based
			 organizations and other interested parties; and
				(10)any other agency
			 or entity the Administrator determines to be appropriate.
				(c)DutiesThe
			 task force shall identify—
				(1)existing and
			 potential funding and technical assistance resources for waterfront brownfields
			 revitalization;
				(2)barriers to and
			 solutions for waterfront brownfields revitalization; and
				(3)methods to coordinate interagency efforts
			 for waterfront brownfields revitalization.
				(d)ReportNot
			 later than 3 years after the date of enactment of this Act, the Administrator
			 of the Environmental Protection Agency shall submit to the appropriate
			 committees of Congress a report describing the findings of the task force on
			 improving waterfront brownfields revitalization.
			
